898 F.2d 146Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael McRAE, Plaintiff-Appellant,v.STATE OF MARYLAND, Defendant-Appellee.
No. 89-3512.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 29, 1989.Decided:  March 6, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (C/A No. 89-1389-S)
Michael McRae, appellant pro se.
Alan Douglas Eason, Assistant Attorney General, for appellee.
D.Md.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael McRae appeals from the district court's order granting defendant's motion to dismiss his Title VII complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McRae v. State of Maryland, C/A No. 89-1389-S (D.Md. Aug. 14, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.